FILED
                                                                                      COURT OF APPEALS
                                                                                           DIVISION ji.


    IN THE COURT OF APPEALS OF THE STATE OF                                 WASA6
                                           DIVISION II
                                                                                     Y


BOBBI WOODWARD, as Personal
Representative of the Estate of
JOHANNA ELLWANGER, deceased,
                    Appellant,                                       No. 42757 5 II
                                                                               - -


          V.                                               ORDER GRANTING MOTIONS TO
                                                           EXTEND TIME AND TO PUBLISH
                                                                        OPINION


HECTOR LOPEZ and NITA L.LOPEZ,.
                              and
the marital community composed thereof,
TRENT DALE HERBERT and MICHELLE
LEE HERBERT, and the marital community
composed thereof, and NEDA J. HERBERT,
a single woman,



          THIS MATTER came before the court on the motions of a third parry requesting an

extension of time to file a motion to publish and requesting publication of the opinion filed in this

court on February 26, 2013. Neither party filed a response objecting to the publication.

          Upon consideration of the motion, it is hereby

          ORDERED that the motion for extension of time to file a motion to publish is granted. It is.

further


          ORDERED that the final paragraph, reading " majority of the panel having determined
                                                    A

that this opinion will not be printed in the Washington Appellate Reports but will be filed for public

record pursuant to RCW 2.6.it is so ordered. ", deleted. It is further
                       040,
                        0                     is
               Order
No. 42757 5 II —
          - -          Granting Motions
Page,Two


ORDERED that the opinion will be published.

      It is SO ORDERED.


              DATED this /    day   of        Li 2013.




Neil H. Robblee
PO Box 1329
Edmonds, WA 98020 1329
                  -


Matthew D.Mills                                   Joseph P. Tall
2013 Harkins Street                               2611 N.E. 113th Street, suite 300
Bremerton, WA 98310                               Seattle, WA 98125 6700
                                                                    -
                                                                                                FILED.
                                                                                           OURT OF APPEALS
                                                                                               DIVIS10h

                                                                                        2013 FE6 26   AMP 23
                                                                                        STAT   OF IYASEi.WGTON
                                                                                                        I
                                                                                        BY
                                                                                                OEP   Y




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                 DIVISION II

BOBBI WOODWARD, as Personal
Representative of the Estate of
JOHANNA ELLWANGER, deceased,
                    Appellant,                                            No. 42757 5 II
                                                                                    - -


            V.



HECTOR LOPEZ and NITA L.LOPEZ, and                                  UNPUBLISHED OPINION
the marital community composed thereof;
TRENT DALE HERBERT and MICHELLE
LEE HERBERT, and the marital community
composed thereof; and NEDA J.HERBERT,
a single woman,
                                       Respondents.


            VAN DEREN, J. —Bobbi           Woodward, as personal representative of the Johanna Ellwanger

estate, appeals the trial court's order granting partial summary judgment in favor of Hector and
Nita Lopez, Trent and Michelle Herbert, and. eda Herbert (collectively the Lopezes).The trial
                                           N
court held that no genuine issue of material fact remained and as a matter of law (
                                                                                  1)express

easement on the Lopez property does not benefit Ellwanger's short subdivision plat ( P)432
                                                                                   S

lots, 2) implied easement exists on the Lopez property for the benefit of Ellwanger's SP 432
      ( no
lots, and (3)
            Ellwanger is not entitled to a private way of necessity through the Lopez property to
access her SP 432 lots. Ellwanger also appeals the trial court's denial of her motion for

reconsideration of its summary judgment order. We affirm the trial court's order granting


 1
     For   clarity,we refer   to the   appellant as Ellwanger throughout the opinion.
No.42757 5 II
         - -


summary judgment dismissal of Ellwanger's claim of an express easement. But we hold that

Ellwanger produced evidence raising genuine issues of material fact that preclude summary

judgment on the existence of an implied.easement and private way of necessity. Accordingly,
we reverse the trial court's order of summary judgment on those issues and remand for trial.

                                                 FACTS


          The parties' dispute arises from their respective interests in land that sits between State
Route 16 and Bethel-
                   Burley Road in Kitsap County, Washington. All the land at issue iii this

case was once owned by Florence Ford. In 1946, Ford conveyed a parcel of that land to a third

party, which conveyance separated her remaining land into a north and south parcel. Ford
excepted a 30 foot wide strip of land running along the eastern portion of the conveyed property
that connects Ford's remaining parcels to the north and south. Neda Herbert owns the parcel

Ford conveyed in 1946.
          In 1977, Ford subdivided her two remaining parcels under Kitsap County short

subdivision applications 431 and 432. Each short subdivision resulted in four lots:A,B,C,and
a SP 431north of theHerbert property;and SP4321ies southof the Herbertproperty.
   -

A,B,and C of SP 431 are rectangular in shape and abut SR 16 to the east and abut Lot D to the
west. Lot D abuts Bethel -Burley Road to the west, Olympic Drive to the northwest and lots A,

B,and C to the east. All of the SP 432 lots are rectangular in shape and abut SR 16 to the east

and Bethel -Burley Road to the west.

          Each subdivision application included legal descriptions of the lots and a sketch of the

 subdivision. The application required legal descriptions that included reference to ingress or

 2
     We refer to this parcel as.he Herbert parcel. The Herberts purchased the property in 1964 from
                               t
 Guy and Violet Coen.

                                                     2
No. 42757 5 II
          - -



egress for all proposed parcels not having street frontage. The legal description of each of the
lots in SP 431 stated that the lot is " t] with and
                                        [ ogether         subject to   easements per sketch. ".Clerk'
                                                                                                    s


Papers (CP)at 88. The included sketch depicted a 60 foot wide easement along the east
boundary of lots A,B,and C of SP 431.

          The subdivision application for SP 432 did not mention or depict any easement. Neither

the legal description ofthe lots nor the sketch included an easement benefitting or burdening any
of the SP 432 lots. But a 1995 survey conducted for the Ford estate depicted the 60 foot

easement through SP 431 ' lots A,B,and C and noted that the easement was for the benefit of lots
                                    '

A,B,and C of SP 431,and was to benefit all of the SP 432 lots.

          When Herbert purchased her property in the mid to late 1960s,the northern and southern

boundaries of the property were fenced 3 In 1996, Hector and Nita Lopez purchased lot C of SP
                                       .
431, which lot adjoins the north side of the Herbert property. According to Herbert's deposition
testimony, in 1998, a logging company clearing lot A in SP 432 knocked down the barbed wire

fences that ran along the north and south boundaries of the Herbert property and put in a road
Within the 30 footwide strip of land refainedand theroadacid utilityeaseinent the -- -
              -

east 60 feet of. A,B,and C of SP. 31
               lots             4

          In 2007,Ellwanger obtained title to all of the lots in SP 432, lots B and D of SP 431, and

the 30 foot wide strip retained by Ford in 1946. Ellwanger began to develop her SP 432

properties, but the Lopezes resisted when Ellwanger attempted to lay utility lines within the 30

foot wide strip and the 60 foot easement running through the Lopez property. Ellwanger sued

the Lopezes, seeking (1) quiet title in the 30 foot wide strip; 2) declaration that her
                       to                                       ( a

3
     The date of Herbert's purchase is referred to as 1964 and as 1969.
 4
     We refer to lot C of SP 431 as the Lopez property.
                                                   3
No.42757 5 II
         - -



properties are dominant estates entitled to use the 60 foot easement through the Lopez property

for ingress, egress, and utilities; and (3)
                                          money damages, fees, and costs.

       The Lopezes moved for partial summary judgment, asserting that no material fact is in

dispute and that as a matter of law: 1) express easement on the Lopez property does not
                                     ( the
benefit the SP 432 lots, 2) easement by implication exists on the Lopez property in favor of
                         ( no

the SP 432 lots, and ( )
                     3 Ellwanger is not entitled to a private way of necessity through the Lopez

property for the benefit of her SP 432 lots. Ellwanger asserted that genuine issues of material

fact remain about whether an implied easement exists on the Lopez property benefitting

Ellwanger's SP 432 lots and whether the access to Ellwanger's SP 432 lots through the Lopez
property is necessary.

       Ellwanger produced a declaration of Frederick A.Kegel, a professional engineer and land

surveyor,who met Ford sometime around 1978 to 1980. Kegel declared that " ord intended to
                                                                        F

create an easement all the way across SP 431 in order to maintain her right and the right of her

heirs, successors and assigns, to grant further easement to her or assigned properties to the South

             foofstrip. " CP at44. -
     viathe30"
  432) -
SP"                       ""      Healsodeclaredthat Ford accessed horproperties - - -
                                                 -                               via

the road within the 30 foot wide strip. Kegel stated:

       The extension of a 60 foot wide access and utility easement across the full width
       of SP 431 is not a normal procedure unless the subdivider has the intent to extend
        access to adjoining properties, whether they own them or not..
                                                                     Based upon this
       fact, it is   my   opinion that ... Ford was well aware of the access problems to Lots
                                                    -
       A,' C, and D of SP 432 which the swamp . alongside Bethel -Burley Road
          B,
       presented. Therefore, it would be prudent of her to keep her options open to
        access SP 432 across SP 431.


CP at 44.


        Ellwanger also provided a declaration from wetland expert Vaughn Everitt. Everitt

declared that the west side of each of the SP 432 lots between the potential building sites and the

                                                    rd
No. 42757 5 II
          - -



Bethel -Burley Road is wetland. He explained that there are no existing roads to the SP 432 lots,
so wetland fill and mitigation would be necessary to gain access from the Bethel-
                                                                                Burley Road.

Everitt opined that because wetland mitigation typically costs $ 000 an acre, it would be
                                                               200,

prohibitively expens[i]
              ve"     to construct a road and lay utilities across the wetlands. CP at 38.
Thus, he reasoned that the only reasonable access to the SP 432 lots is along the road within the

30 foot wide strip and the easement the Lopez property.

       The trial court granted the Lopezes' motion for partial summary judgment. Ellwanger

unsuccessfully sought reconsideration.

                                           ANALYSIS


       Ellwanger argues that summary judgment was improper and that the trial court erred in

denying her motion for reconsideration because several genuine issues of material fact remain

regarding whether an implied easement exists and whether she is entitled to a private way of

necessity through the Lopez property. We agree. Because we reverse the trial court's summary


Ellwanger'complaintasserted access to her property wasalso allowed through an express -- - -- - - -
           -§
easement. The Lopezes moved for summary judgment arguing that as a matter of law the
express easement on the Lopez property did not benefit Ellwanger's SP 432 lots. Ellwanger did
not brief or argue the express easement theory in response to the Lopezes' motion for summary
judgment. The trial court granted the Lopezes' summary judgment motion, which included that
no express easement existed for the benefit of Ellwanger's SP 432 properties. Ellwanger sought
reconsideration of the trial court's summary judgment decision, but again, did not brief or argue
the express easement theory. On appeal, Ellwanger assigns error to the entirety of the trial
court's grant of partial summary judgment, which includes the dismissal of Ellwanger's express
easement claim. But Ellwanger does not argue, cite to the record, or cite.uthority supporting an
                                                                            a
assignment of error to the trial court's order granting summary judgment on the issue of whether
the express easement on the Lopez property benefits the SP 432 lots. Accordingly,we do not
address the initial claim of express easement, which appears abandoned. See State v. Thomas,
 150 Wash. 2d 821, 868 69,83 P. d 970 (2004),
                    -      3             abrogated in part on other grounds by Crawford v.
Washington, 541 U. . 36, 124 S. Ct. 1354, 158 L. .177 (2004); also Howell v. Spokane &
                  S                           2d  E              see
Inland Empire Blood Bank, 117 Wash. d 619, 624, 818 P. d 1056 (199 1)assignment of error
                                   2                   2              (
unsupported by legal argument will not be considered on appeal);
                                                               State v. Dennison, 115 Wash. d
                                                                                        2
 609, 629, 801 P. d.1990)stating that the court need not consider arguments that are not.
               193 (
                 2        (
                                                 5
No.42757 5 II
         - -



judgment order and remand for trial on the issues of implied easement and private way of

necessity, we do not reach the trial court's denial of Ellwanger's reconsideration motion.
I.     STANDARD OF REVIEW


       We review a trial court's order for summary judgment de novo.,
                                                                    performing the same

inquiry as the trial court. Ruvalcaba v. KwangHo Baek, 175 Wash. d 1, 6,282 P. d 1083 (2012).
                                                             2             3

Summary judgment is appropriate `if the pleadings, depositions, answers to interrogatories, and
admissions on file,together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the   moving parry is entitled to a judgment    as a   matter of law. "' Visser



v. Craig; 139 Wash. App. 152, 157, 159 P. d 453 (2007)quoting CR 56( )).
                                     3              (           c

       The moving party bears the burden of demonstrating that there is no genuine issue of

material fact. Atherton Condo, Apartment-Owners Ass'n Bd. ofDirs. v. Blume Dev. Co.,
                                                                                   115
Wash. d 506, 516, 799 P. d 250 (1990).After the moving party submits adequate affidavits,the
  2                  2              "`

nonmoving parry must set forth specific facts which sufficiently rebut the moving party's
contentions and disclose the existence of a genuine issue    as   to a material fact. "'   Visser, 139 Wn.

App at T58quoting1Vleyerv. Univ.of Wash.;105Wn. 847, 852; 19 98 Tfthe - - - - -- - ' -
          (                      -        -   d - P: ci 2
                                                        7         "
nonmoving party fails to do so,then summary judgment is proper."Vallandigham v. Clover
Park Sch. Dist. No. 400, 154 Wash. d 16,26, 109 P. d 805 (2005).
                               2               3

        We consider all evidence submitted and all reasonable inferences from the evidence in

the light most favorable to the nonmoving party. McPhaden v. Scott, 95 Wash. App. 431, 434, 975
P. d 1033 '1999).But a nonmoving party "`
 2         (                           may not rely on speculation [or on] argumentative
assertions that unresolved factual issues remain. "'    Visser, 139 Wn. App. at 158 (alteration in


developed in the briefs and for.which a party has not cited authority);
                                                                      RAP 10.3 a)( appellate
                                                                               ( 6) (
brief should contain argument supporting issues presented for review, citations to legal authority,
and references to relevant parts of the record). -
                                                    6
No. 42757 5 II
          - -



original)quoting Seven Gables Corp. v. MGM/UA Entm't Co., Wn. d 1, 13,721 P. d 1
         (                                              106 2              2

1986)). expert opinion on an ultimate issue of fact is sufficient to preclude summary
     An                               -

judgment. Eriks v. Denver, 118 Wash. d 451,457, 824 P. d 1207 (1992);
                                 2                 2              Lamon v.McDonnell
Douglas Corp., Wn. d 345, 352, 588 P. d 1346 (1979).In the context of a summary
             91  2                  2                "

judgment motion, an expert must support his opinion with specific facts, and a court will

disregard expert opinions where the factual basis for the opinion is found to be inadequate."
Rothweiler v. Clark County, 108 Wash. App. 91, 100, 29 P. d 758 (2001).A fact is an event, an
                                                      3              "

occurrence, or something that exists in reality. It is what took place, an act, an incident, a reality

as 'distinguished from supposition or opinion."Grimwood v. Univ. ofPuget Sound, Inc.,
                                                                                    110
Wash. d 355, 359, 753 P. d 517 (1988)internal citation omitted).
  2                  2              (

II.      EASEMENT BY IMPLICATION


         Ellwanger argues that issues of material fact remain as to whether an easement by

implication exists through the Lopez property for ingress, egress, and utilities for the benefit of

the SP 432 lots and,thus,the trial court erred by granting summary judgment on this issue. We

agree. - -- - -- - -- - - - - - -- - - - - --


          Easements by implication arise by intent of the parties,.
                                                                 which is shown by facts and

circumstances surrounding the conveyance."Roberts v. Smith, 41 Wash. App. 861, 864, 707 P. d
                                                                                      2
           The factors relevant to
143 (1985). "                                   establishing   an   implied easement ... are ( )
                                                                                             1 former unity of

title and subsequent separation; 2) apparent and continuous quasi-easement for the
                                 ( prior
benefit of one part of the estate to the detriment of another; and (3) certain degree of necessity
                                                                      a


6"
 A quasi -easement' refers to the situation where one portion of property is burdened for the
      `
benefit of another portion, which would be a legal easement if different persons owned the two
portions of property."McPhaden, 95 Wn. App. at 437 n. (citing Adams v. Cullen, 44 Wash. d
                                                        3                                 2
 502, 504, 268 P. d 451 (1954)).
                2
                                                           7
No. 42757 5 II
          - -


for the continuation of the easement."McPhaden, 95 Wn. App. at 437 (footnote omitted).

Unity of title and subsequent separation is   an   absolute   requirement. "' Hellberg v. Coffin Sheep

Co., Wn. d 664, 668,404 P. d 770 (1965)quoting Adams v. Cullen,44 Wash. d 502, 505, 268
   66  2                 2              (                           2
P. d 451 (1954));
 2             Roberts, 41 Wn. App. at 865. But presence or absence of the second and third
factors is not conclusive. Hellberg, 66 Wash. d at 668;Roberts.,41 Wn.App. at 865. " ather,
                                          2                                      R

they are aids to determining the presumed intent of the parties as disclosed by the extent and
character of the use, the nature ofthe property, and the relation of the separated parts to each

other."McPhaden, 95 Wn.App. at 437.
                        -

       Absolute necessity is not required to establish an implied easement. Evich v. Kovacevich,

33 Wash. d 151, 157 58,204 P. d 839 (1949).The test of necessity is whether the parry
     2            -       2               "

claiming the right can, at reasonable cost, on his own estate, and without trespassing on his

neighbors, create a substitute."Bays v. Haven, 55 Wash. App. 324, 329,777 P. d 562 (1989).
                                                                        2

Although prior use is a circumstance contributing to the implication of an easement, if the land
cannot be used without the easement without disproportionate expense, an easement may be

implied on the basisof Necessity alone: Fossurri OYChads v:Pugsley 77 Wn:App: -
                                                                            447451 ' ----
                                                                                --

892 P. d 1095 (1995)citing Adams, 44 Wash. d at 507 09).
     2               (                 2          -

        Here it is undisputed that Ford owned all of the property comprising SP 432 and SP 431,

which includes the Ellwanger and Lopez properties. The parties agree that the properties at issue

had unity of title and were subsequently separated. But, the parties disagree about whether there
was reasonable necessity and apparent and continuous use of the Lopez property for the benefit

of the SP 432 lots. On appeal from summary judgment dismissal,the parties' dispute is whether

genuine issues of material fact remain related to the apparent and continuous use and reasonably
necessity factors.

                                                    8
No.42757 5 II
         - -



       To show lack of apparent and continuous use of the Lopez property to benefit the SP 432

lots,the Lopezes submitted deposition testimony from Herbert stating that the north and south

boundaries of the Herbert parcel, including both.ends of the 30 foot wide strip, had been fenced

in by barbed wire from 1964 until 1998. Hector Lopez testified in his deposition that his

property was fenced along the southern boundary when he purchased it in 1996. Ellwanger
submitted a declaration from Kegel stating that although the SP 432 lots abut Bethel-
                                                                                    Burley

Road, Ford continued to access those properties from the north by way of the 30 foot wide strip

that connects the Lopez property to the SP 432 lots. Kegel stated that he met Ford sometime

around 1978 to 1980. Kegel also declared that in 1997 he observed an existing roadbed and

fence gates at each end of the 30 foot wide strip.

       To rebut Kegel's declaration, the Lopezes submitted a private water agreement between

the owners of SP 431 lots A and C ( opez property)dated 1979 and the sales history from the
                                  L

Kitsap County auditor's office showing that the Lopez property was sold in 1977. The Lopezes

argue that these documents show that Ford did not own the Lopez property at the time Kegel
knew Fordand, -Ls_'
            th - Kegel cannot offer testimony regarding the useofthe alleged quasi=

easement during unity of title. But the record does not show that the Lopezes moved to clarify or,

to strike any part of Kegel's declaration as lacking personal knowledge,therefore any deficiency
alleged on appeal is waived. See Lamon, 91 Wash. d at 352. On this record, we cannot determine
                                             2
whether Kegel's declaration is deficient, and we must view the facts and reasonable inferences

therein in the light most favorable to Ellwanger. Kegel's declaration and Herbert and Lopez's

deposition testimony create a material factual dispute regarding the nature of Ford's use of the .

Lopez property to access her SP 432 lots.



                                                 9
No. 42757 5 II
          - -


       To show that an easement through the Lopez property is not reasonably necessary,the

Lopezes point to undisputed evidence that all of the SP 432 lots abut Bethel -Burley Road; thus,
ingress, egress, and utility access for the SP 432 lots are available by way of Bethel -Burley
Road..The Lopezes argue that mere convenience and economy do not demonstrate the requisite
necessity for an easement by implication through the Lopez property.

       Ellwanger provided a declaration from wetlands expert Everitt. Everitt declared that
wetland occupies the west side of each of the SP 432 lots between the building sites and Bethel-
Burley Road. He said that the SP 432 lots have only two means of access, either'over the
                                                    "
presently existing 60 foot easement across the Lopez property and 30 foot road across the
Herbert property, or over and through the wetlands." CP at 35. Everitt explained that local,
state, and federal law requires exhaustion of all other options before wetland fill is permitted. If

wetland fill is required,it must be minimized and a plan to mitigate the impact and compensate
for the wetland fill must be submitted and approved by local, state, and federal agencies. Everitt

estimated that the typical cost of wetland mitigation is $ 00, 00 an acre. Based on those facts,
                                                         2 0
he oP inedthat "
       []          i t would be "rohibitivelY pPens iv e 16'struct a road aricl laY utilities - - -
                                p           - ex [ ]                               -

the wetlands, which must be done unless access is obtained across the Lopez property.easement

and 30 foot road."CP at 38. He further declared that in his expert opinion, T] e only
                                                                            "[ h

reasonable access to the subject properties is over the 30 foot road that crosses the Herbert

property and the easement that crosses the Lopez property."CP at 35.
        The Lopezes argue that Everitt's expert testimony does not create a material issue of fact

because it is conclusory and lacks- n estimate of actual costs that would be incurred by
                                  a

Ellwanger to create access to Bethel -Burley Road across the wetlands. But in this case, Everitt's


                                                  10
No. 42757 5 II
          - -


expert opinion is sufficiently supported by his explanation of the wetlands on the SP 432 lots and

the practical and legal problems of gaining access to the SP 432 lots through those wetlands.
       Viewing the declarations of Kegel and Everitt in the light most favorable to the

nonmoving party,they raise genuine issues of material fact regarding the parties' intent, prior

use, and reasonable necessity of gaining access to the SP 432 lots through the Lopez property.

Thus, we hold that the trial court erred in granting summary judgment to the Lopezes on

Ellwanger's claim of an implied easement.

III:   CONDEMNATION OF A PRIVATE WAY OF NECESSITY

       Ellwanger also argues that summary judgment should not have been granted because an

issue of material fact remains as to whether she is entitled to condemn a private way of necessity '

through the Lopez property to benefit her SP 432 lots, We agree.

       RCW 8.4:authorizes a landowner to condemn a private way of necessity over the
           010
            2

land of another if it is necessary for proper use and enjoyment of his land 7 The landowner's
                                                                            .
necessity need not be absolute. Beeson v. Phillips, 41 Wash. App. 183, 187, 702 P. d 1244 (1985).
                                                                              2
Butit mustbe        reasonablynecessary under the facts ofthe case;as distiriguishe
                                                           -                          oninnere y

convenient   or   advantageous. "' Ruvalcaba, 175 Wash. d at 7 (citation omitted in original)quoting
                                                    2                                      (

7
    RCW 8.4.states:
        010
         2
       An    owner ...     of land which is so situate with respect to the land of
       another that it is necessary for its proper use and enjoyment to have and
       maintain a private way of necessity or to construct and maintain any drain,
        flumeor ditch, on, across, over or through the land of such other ... may
        condemn and take lands' of such other sufficient in area for the
        construction and maintenance of such private way of necessity, or for the
        construction and maintenance of such drain, flume or ditch, as the case
                         private way of necessity"
        may be. The term "                           ... include[s]right of way
                                                                  a
        on, across, over or through the land of another for means of ingress and
        egress, and the construction and maintenance thereon of roads, logging
        roads, flumes, canals, ditches, tunnels, tramways and other structures
        upon, over and through.
                                                  11
No.42757 5 II
         - -



Brown v. McAnally, 97 Wash. d 360, 367, 644 P. d 1153 (1982)). "'[e condemnor has the
                        2                  2              T]  h

burden of proving the reasonable necessity for a private way of necessity, including the absence
of alternatives. "'   Ruvalcaba, 175 Wash. d at 7 (quoting Noble v. Safe Harbor Family Pres. Trust,
                                       2

167 Wash. d 11,. 216 P. d 1007 ( 009)).
      2      17,    3        2

        The parties do not dispute that each of the SP 432 lots abuts Bethel -Burley Road. Based
on this apparent access to Bethel -Burley Road,the Lopezes argue that Ellwanger does not need a

private way of necessity through the Lopez property. The Lopezes further argue that summary

judgment on this issue was proper because Ellwanger did not submit evidence ofthe quantitative

cost to access the lots by way of Bethel-
                                        Burley Road or the reasonableness of that access. We

disagree.

        Ellwanger produced evidence that created a material factual dispute regarding the

feasibility of accessing the SP 432 lots by way of Bethel-
                                                         Burley Road and the need to access the

lots through the Lopez property. As we discussed above, Ellwanger's wetlands expert, Everitt,.

declared that the building sites on the SP 432 lots are separated from the Bethel-
                                                                                 Burley Road by

wetland" - - - tliaftlze onlyreasonable
           d                              access:for ingress; egress, - utilities is through the - --
                                                      "             ancl           " -

Lopez property to the north. Everitt described the requirements and process for gaining access to

the SP 432 lots across the wetlands and opined that it would be prohibitively expensive. Once

again, Everitt's expert opinion raises genuine issues of material fact regarding feasibility and

reasonable necessity of access through the.Lopez property.

        Considering the evidence and reasonable inferences from it in the light most favorable to
Ellwanger, we hold that Ellwanger has demonstrated genuine issues of material fact sufficient to

require trial on whether an implied easement exists through the Lopez property for the benefit of

the SP 432 lots and whether Ellwanger is entitled to condemn a private way of necessity through

                                                    12
No. 42757 5 II
          - -


the Lopez properly.. Accordingly, we reverse the trial court's summary judgment order in favor
of the Lopezes - the issues relating to the existence of an implied easement and a private way of
               on
necessity, and we remand for trial on those claims. But we affirm the trial court's summary
judgment order dismissing the express easement claim.
       A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports but will be filed for public record pursuant to RCW 2.6.it is
                                                                                 040,
                                                                                   0
so ordered.




                                                  VAN DEREN, J.
We concur:



a/ -
 k INN-
      BRINTNALL, J.


  ill w            0A
WORSWICK, Cl




                                                13